DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/2021 has been entered.
Response to Arguments
Applicant's arguments filed 3/22/2021 have been fully considered but they are not persuasive. 
With respect to the rejection of claims 1, 12, 23 and 29, the applicant argued that Seok ‘009 does not teach “"comprises an indication of an access category constraint for one or more stations of the plurality of stations to use when communicating with the AP during the transmission opportunity in response to the trigger frame," as recited in amended independent claim 1.”  The argument is not persuasive for the following reasons.
First, Seok ‘009 Fig. 20 and ¶¶0235-0242 teaches a Uplink MU-MIMO Poll Confirm message (AP to STAs) containing a primary AC field set to AC_VO.  (¶0238)  The Uplink MU-MINO Poll Confirm message is a trigger frame (¶0272).  
Second, The AC_VO in the UL MU-MIMO Poll Confirm message anticipates “an access category constraint for one or more stations of the plurality of stations to use when communicating with the AP during the transmission opportunity in response to the trigger frame”.  
For example, Seok teaches

for one or more stations of the plurality of stations to use (¶0239 “each of STA1, STA2, STA3, and STA4 may transmit a UL MU PPDU, and an ACK Policy may be set to block ACK and an AC may be set to a value indicating AC_VO in the UL MU PPDU.” (Emphasis added).)
when communicating with the AP during the transmission opportunity (Id., STA1, STA2, STA3, and STA4 may announce NAV information around them in order to protect a channel for transmission of a UL MU PPDU from a third-party STA (e.g., a legacy third-party STA) that does not listen to the UL MU PPDU.) 
in response to the trigger frame (Id. “Upon receipt of the UL MU Poll Confirm frame).
The above explanation can be illustrated on Seok Fig. 20. 

    PNG
    media_image1.png
    668
    861
    media_image1.png
    Greyscale

Applicant’s arguments with respect to claims 6 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claims 7 and 18 are objected to. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 10, 11, 12, 13, 15, 21, 22, 23, 26, 28, 29 are rejected under 35 U.S.C. 103 as being unpatentable over  CHOI; Hyeyoung et al. US PGPUB 20180288743 A1, in view of  Zhu; Chunhui et al. US PGPUB 20110255618 A1, further in view of SEOK; Yongho US-PGPUB 20160113009 A1, (hereinafter SEOK).

Regarding claim 1. Choi teaches A method of wireless communication at a station, comprising: 
Selecting, by the AP, a multiple user (MU) access category from a plurality set of MU access categories, (page 18, table 2, AC_VO, AC_VI etc… near ¶0310) wherein the MU access category is selected based at least in part on a first traffic type associated with a frame to be transmitted (¶0308, in case of a probe request frame, an authentication request frame, and an association request frame for network aggregation, since it is important to reduce delay, multi-user random access is set to AC_V0 to allocate higher priority. ) and a determination that the frame to be transmitted is an MU frame (¶0307, it may be able to differently configure multi-user random access according to AC of each frame. ); 
But it does not teach 
identifying, by the AP,  a first set of enhanced distributed channel access (EDCA) parameters for the MU access category based at least in part on selecting the MU access category; 
contending, by the AP,  to gain access for a transmission opportunity over a shared radio frequency spectrum band to communicate with a plurality of stations in a MU mode, wherein the contending is based at least in part on the set of EDCA parameters.
and transmitting, by the AP,  a trigger frame to the plurality of stations upon winning contention to gain access for the transmission opportunity, wherein the trigger frame comprises an indication of an access category constraint for one or more stations of the plurality of stations to use when communicating with the AP during the transmission opportunity in response to the trigger frame.
However, Zhu teaches 

contending , by the AP, to gain access for a transmission opportunity over a shared radio frequency spectrum band to communicate with a plurality of stations in an MU mode, (Id. A MU-TXOP is obtained only using EDCA parameters of the primary AC at the AP station 11,) wherein the contending is based at least in part on the set of EDCA parameters. (Id.) 
in order to improve network efficiency by reducing contention for radio channels and differentiating traffic priorities. (¶¶0018-0022)
Choi and Zhu are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Choi with EDCA access in Zhu in order to improve network efficiency by reducing contention for radio channels and differentiating traffic priorities. 
Choi and Zhu do not teach 
transmitting, by the AP,  a trigger frame to the plurality of stations upon winning contention to gain access for the transmission opportunity, wherein the trigger frame comprises an indication of an access category constraint for one or more stations of the plurality of stations to use when communicating with the AP during the transmission opportunity in response to the trigger frame.
However, Seok teaches 
transmitting, by the AP,  a trigger frame (Fig. 20, MU Poll Confirm i.e. trigger frame is sent, see [0197] ” AP may transmit a poll frame (i.e., a trigger frame) for UL MU-MIMO transmission”) to the plurality of stations upon winning contention to gain access for the transmission opportunity. (Fig. 20, see [0237], “each of STA1, STA2, STA3, and STA4 may configure and transmit a CTS frame”  i.e. the TXOP is “won”), wherein the trigger frame comprises an indication of an access category constraint (¶0236, UL 
in order to increase of bandwidth and improvement of a peak transmission rate. (¶0006).
SEOK and Choi are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify Choi with the technique of trigger frame in SEOK in order to increase of bandwidth and improvement of a peak transmission rate. 

Regarding claim 4. Choi, Zhu and Seok teaches The method of claim 1, Choi and Zhu do not teach 
further comprising: communicating with the plurality of other stations in the MU mode during the transmission opportunity upon winning contention to gain access for the transmission opportunity.
SEOK teaches further comprising: communicating with the plurality of other stations in the MU mode during the transmission opportunity upon winning contention to gain access for the transmission opportunity. (Fig. 23, S2360-S2390, UL MU PPDU from STA 1&2).
SEOK and Choi are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify Choi with the technique of trigger frame in SEOK in order to increase of bandwidth and improvement of a peak transmission rate. 

Regarding claim 10. Choi, Zhu and Seok teaches The method of claim 1, Choi and Zhu do not teach 

SEOK teaches wherein the MU frame is selected from a group consisting of: a downlink orthogonal frequency division multiple access (OFDMA) frame, (¶0145, transmitted in the DL MU-MIMO or OFDMA mode ) an uplink OFDMA frame, a downlink MU multiple-input multiple-output (MU-MIMO) frame, and an uplink MU-MIMO frame. (¶0165, HE PPDU frame structure applicable to a UL MU-MIMO-mode or OFDMA-mode transmission that a plurality of STAs transmits simultaneously to an AP.)
SEOK and Choi are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify Choi with the technique of trigger frame in SEOK in order to increase of bandwidth and improvement of a peak transmission rate. 

Regarding claim 11. Choi, Zhu and Seok teaches The method of claim 1, Choi and Zhu do not teach 
wherein the plurality of stations is selected from a group consisting of: a plurality of receiving stations, and a plurality of transmitting stations.
SEOK teaches wherein the plurality of stations is selected from a group consisting of: a plurality of receiving stations, and a plurality of transmitting stations. (Fig. 20 and 21, AP, STA1-4).
SEOK and Choi are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify Choi with the technique of trigger frame in SEOK in order to increase of bandwidth and improvement of a peak transmission rate. 


a wireless transceiver (Fig. 44, 130, 180); and 
a processor configured to execute computer readable code causing the processor (Fig. 44, 110, 160) to 
select a multiple user (MU) access category from a plurality set of MU access categories, (page 18, table 2, AC_VO, AC_VI etc… near ¶0310) wherein the MU access category is selected based at least in part on a first traffic type associated with a frame to be transmitted (¶0308, in case of a probe request frame, an authentication request frame, and an association request frame for network aggregation, since it is important to reduce delay, multi-user random access is set to AC_V0 to allocate 
higher priority. ) and a determination that the frame to be transmitted is an MU frame (¶0307, it may be able to differently configure multi-user random access according to AC of each frame. ); 
But it does not teach 
identify a first set of enhanced distributed channel access (EDCA) parameters for the MU access category based at least in part on selecting the MU access category; and 
contend to gain access for a transmission opportunity over a shared radio frequency spectrum band to communicate with a plurality of stations in a MU mode, wherein the contending is based at least in part on the set of EDCA parameters.
and transmitting a trigger frame to the plurality of stations upon winning contention to gain access for the transmission opportunity, wherein the trigger frame comprises an indication of an access category constraint for one or more stations of the plurality of stations to use when communicating with an access point (AP) during the transmission opportunity in response to the trigger frame.
However, Zhu teaches 

contend to gain access for a transmission opportunity over a shared radio frequency spectrum band to communicate with a plurality of stations in an MU mode, (Id. A MU-TXOP is obtained only using EDCA parameters of the primary AC at the AP station 11,) wherein the contending is based at least in part on the first set of EDCA parameters. (Id.) 
in order to improve network efficiency by reducing contention for radio channels and differentiating traffic priorities. (¶¶0018-0022)
Choi and Zhu are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Choi with EDCA access in Zhu in order to improve network efficiency by reducing contention for radio channels and differentiating traffic priorities. 
Choi and Zhu do not teach 
transmitting a trigger frame to the plurality of stations upon winning contention to gain access for the transmission opportunity, wherein the trigger frame comprises an indication of an access category constraint for one or more stations of the plurality of stations to use when communicating with an access point (AP) during the transmission opportunity in response to the trigger frame.
However, Seok teaches 
transmitting a trigger frame (¶0221, UL MU Poll Confirm frame) to the plurality of stations upon winning contention to gain access for the transmission opportunity. (Fig. 20, once all STA sent CTS, the TXOP is “won”, and MU Poll Confirm i.e. trigger frame is sent), wherein the trigger frame comprises an indication of an access category constraint  (¶0236, UL MU Poll Request from AP contains AC_VO as AC)  for one or more stations of the plurality of stations to use when communicating with AP during the 
in order to increase of bandwidth and improvement of a peak transmission rate. (¶0006).
SEOK and Choi are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify Choi with the technique of trigger frame in SEOK in order to increase of bandwidth and improvement of a peak transmission rate. 

Regarding claim 15. Choi, Zhu and Seok teaches the apparatus of claim 12, Choi and Zhu do not teach wherein the wireless transceiver is future configured to communicate with the plurality of stations in the MU mode during the transmission opportunity upon winning contention to gain access for the transmission opportunity.
SEOK teaches wherein the wireless transceiver is future configured to communicate with the plurality of stations in the MU mode during the transmission opportunity upon winning contention to gain access for the transmission opportunity. (Fig. 23, S2360-S2390, UL MU PPDU from STA 1&2). in order to increase of bandwidth and improvement of a peak transmission rate. (¶0006).
SEOK and Choi are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify Choi with the technique of trigger frame in SEOK in order to increase of bandwidth and improvement of a peak transmission rate. 

Regarding claim 21. Choi, Zhu and Seok teaches the apparatus of claim 12, Choi and Zhu do not teach 

SEOK teaches wherein the MU mode is selected from a group consisting of: a downlink orthogonal frequency division multiple access (OFDMA) frame, (¶0145, transmitted in the DL MU-MIMO or OFDMA mode ) an uplink OFDMA frame, a downlink MU multiple-input multiple-output (MU-MIMO) frame, and an uplink MU-MIMO frame. (¶0165, HE PPDU frame structure applicable to a UL MU-MIMO-mode or OFDMA-mode transmission that a plurality of STAs transmits simultaneously to an AP.)
SEOK and Choi are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify Choi with the technique of trigger frame in SEOK in order to increase of bandwidth and improvement of a peak transmission rate. 

Regarding claim 22. Choi, Zhu and Seok teaches the apparatus of claim 12, Choi and Zhu do not teach wherein the plurality of stations is selected from a group consisting of: a plurality of receiving stations, and a plurality of transmitting stations.
SEOK teaches wherein the plurality of stations is selected from a group consisting of: a plurality of receiving stations, and a plurality of transmitting stations. (Fig. 20 and 21, AP, STA1-4).
SEOK and Choi are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify Choi with the technique of trigger frame in SEOK in order to increase of bandwidth and improvement of a peak transmission rate. 

Regarding claim 23. Choi teaches An apparatus for wireless communication, comprising: 

higher priority. ) and a determination that the frame to be transmitted is an MU frame (¶0307, it may be able to differently configure multi-user random access according to AC of each frame. ); 
But it does not teach 
means for identifying, by the AP, a first set of enhanced distributed channel access (EDCA) parameters for the MU access category based at least in part on selecting the MU access category; 
means for contending , by the AP, to gain access for a transmission opportunity over a shared radio frequency spectrum band to communicate with a plurality of stations in a MU mode, wherein the contending is based at least in part on the set of EDCA parameters, and 
means for transmitting, by the AP, a trigger frame to the plurality of stations upon winning contention to gain access for the transmission opportunity, wherein the trigger frame comprises an indication of an access category constraint for one or more stations of the plurality of stations to use when communicating with the AP during the transmission opportunity in response to the trigger frame.
However, Zhu teaches 
means for identifying, by the AP, (Fig. 6, 101) a first set of enhanced distributed channel access (EDCA) parameters for the access category (¶0068, MU-TXOP is obtained using EDCA parameters of the primary AC,) based at least in part on selecting the access category (Id. Primary AC) and 
means for contending, by the AP, (Fig. 6, 107) to gain access for a transmission opportunity over a shared radio frequency spectrum band to communicate with a plurality of stations in an MU mode, (Id. 
in order to improve network efficiency by reducing contention for radio channels and differentiating traffic priorities. (¶¶0018-0022)
Choi and Zhu are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Choi with EDCA access in Zhu in order to improve network efficiency by reducing contention for radio channels and differentiating traffic priorities. 
Choi and Zhu do not teach 
means for transmitting, by the AP, a trigger frame to the plurality of stations upon winning contention to gain access for the transmission opportunity, wherein the trigger frame comprises an indication of an access category constraint for one or more stations of the plurality of stations to use when communicating with the AP during the transmission opportunity in response to the trigger frame.
However, Seok teaches 
Means for transmitting, by the AP, a trigger frame (¶0221, UL MU Poll Confirm frame) to the plurality of stations upon winning contention to gain access for the transmission opportunity. (Fig. 20, once all STA sent CTS, the TXOP is “won”, and MU Poll Confirm i.e. trigger frame is sent), wherein the trigger frame comprises an indication of an access category constraint (¶0236, UL MU Poll Request from AP contains AC_VO as AC)  for one or more stations of the plurality of stations to use when communicating with the AP during the transmission opportunity in response to the trigger frame. (¶0237, UL MU Poll Response from STA1-3 confirms AC_VO)
in order to increase of bandwidth and improvement of a peak transmission rate. (¶0006).
SEOK and Choi are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with 

Regarding claim 26. Choi, Zhu and Seok teaches The apparatus of claim 23, 
Choi and Zhu do not teach means for communicating with the plurality of stations in the MU mode during the transmission opportunity upon winning contention to gain access for the transmission opportunity.
SEOK teaches means for communicating with the plurality of stations in the MU mode during the transmission opportunity upon winning contention to gain access for the transmission opportunity. (Fig. 23, S2360-S2390, UL MU PPDU from STA 1&2).
SEOK and Choi are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify Choi with the technique of trigger frame in SEOK in order to increase of bandwidth and improvement of a peak transmission rate. 

Regarding claim 28. Choi, Zhu and Seok teaches The apparatus of claim 23, Choi and Zhu do not teach 
wherein the MU mode is selected from a group consisting of: a downlink orthogonal frequency division multiple access (OFDMA) frame, an uplink OFDMA frame, a downlink MU multiple-input multiple-output (MU-MIMO) frame, and an uplink MU-MIMO frame.
SEOK teaches wherein the MU mode is selected from a group consisting of: a downlink orthogonal frequency division multiple access (OFDMA) frame, (¶0145, transmitted in the DL MU-MIMO or OFDMA mode ) an uplink OFDMA frame, a downlink MU multiple-input multiple-output (MU-MIMO) 
SEOK and Choi are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify Choi with the technique of trigger frame in SEOK in order to increase of bandwidth and improvement of a peak transmission rate. 

Regarding claim 29. Choi teaches A non-transitory computer-readable medium storing code for wireless communication, the code comprising instructions executable to:
select a multiple user (MU) access category from a plurality set of MU access categories, (page 18, table 2, AC_VO, AC_VI etc… near ¶0310) wherein the MU access category is selected based at least in part on a first traffic type associated with a frame to be transmitted (¶0308, in case of a probe request frame, an authentication request frame, and an association request frame for network aggregation, since it is important to reduce delay, multi-user random access is set to AC_V0 to allocate 
higher priority. ) and a determination that the frame to be transmitted is an MU frame (¶0307, it may be able to differently configure multi-user random access according to AC of each frame. ); 
But it does not teach 
identify a first set of enhanced distributed channel access (EDCA) parameters for the MU access category based at least in part on selecting the MU access category; and 
contend to gain access for a transmission opportunity over a shared radio frequency spectrum band to communicate with a plurality of stations in a MU mode, wherein the contending is based at least in part on the first set of EDCA parameters.
and transmit a trigger frame to the plurality of stations upon winning contention to gain access for the transmission opportunity, wherein the trigger frame comprises an indication of an access 
However, Zhu teaches 
identify a first set of enhanced distributed channel access (EDCA) parameters for the access category (¶0068, MU-TXOP is obtained using EDCA parameters of the primary AC,) based at least in part on selecting the access category (Id. Primary AC) and 
contend to gain access for a transmission opportunity over a shared radio frequency spectrum band to communicate with a plurality of stations in an MU mode, (Id. A MU-TXOP is obtained only using EDCA parameters of the primary AC at the AP station 11,) wherein the contending is based at least in part on the first set of EDCA parameters. (Id.) 
in order to improve network efficiency by reducing contention for radio channels and differentiating traffic priorities. (¶¶0018-0022)
Choi and Zhu are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Choi with EDCA access in Zhu in order to improve network efficiency by reducing contention for radio channels and differentiating traffic priorities. 
Choi and Zhu do not teach 
transmit a trigger frame to the plurality of stations upon winning contention to gain access for the transmission opportunity, wherein the trigger frame comprises an indication of an access category constraint for one or more stations of the plurality of stations to use when communicating with an access point (AP) during the transmission opportunity in response to the trigger frame.
However, Seok teaches 
transmit a trigger frame (¶0221, UL MU Poll Confirm frame) to the plurality of stations upon winning contention to gain access for the transmission opportunity. (Fig. 20, once all STA sent CTS, the 
in order to increase of bandwidth and improvement of a peak transmission rate. (¶0006).
SEOK and Choi are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify Choi with the technique of trigger frame in SEOK in order to increase of bandwidth and improvement of a peak transmission rate. 

Claims 3, 14, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Choi, Zhu and SEOK in view of SEOK; Yongho US 20160029373 A1 (hereinafter SEOK-2). 
Regarding claim 3.  Choi, Zhu and SEOK teaches The method of claim 1, but it does not expressly teach wherein each trigger frame comprises an indication of the first traffic type.
However, SEOK teaches each trigger frame comprises an indication of the first traffic type. (¶0237, trigger frame contains TID or AC) in order to increase the use efficiency of radio resources (¶0016).
Choi and SEOK-2 are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Choi with the technique of trigger frame content in SEOK-2 in order to increase the use efficiency of radio resources.


However, SEOK-2 teaches each trigger frame comprises an indication of the first traffic type. (¶0237, trigger frame contains TID or AC) in order to increase the use efficiency of radio resources (¶0016).
Choi and SEOK-2 are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Choi with the technique of trigger frame content in SEOK-2 in order to increase the use efficiency of radio resources.

Regarding claim 25. Choi, Zhu and SEOK teaches The apparatus of claim 23, but it does not teach wherein each trigger frame comprises an indication of the first traffic type.
However, SEOK-2 teaches each trigger frame comprises an indication of the first traffic type. (¶0237, trigger frame contains TID or AC) in order to increase the use efficiency of radio resources (¶0016).
Choi and SEOK-2 are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Choi with the technique of trigger frame content in SEOK-2 in order to increase the use efficiency of radio resources.

Claims 5, 16, 27, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Choi and Zhu and SEOK as applied to claim 1, 12, 23 and 29 above, and further in view of Ji; Lusheng et al. US-PGPUB 20100150116 A1.


wherein the first set of EDCA parameters provides an access priority to the shared radio frequency spectrum band selected from a group consisting of: a same access priority as a second set of EDCA parameters for a second access category based at least in part on the first traffic type and a determination that the frame is a single user (SU) frame, a higher access priority than the second set of EDCA parameters, and a lower access priority than the second set of EDCA parameters.
However, Ji teaches 
wherein the first set of EDCA parameters provides an access priority to the shared radio frequency spectrum band selected from a group consisting of: a same access priority as a second set of EDCA parameters for a second access category based at least in part on the first traffic type and a determination that the frame is a single user (SU) frame, a higher access priority than the second set of EDCA parameters, and a lower access priority than the second set of EDCA parameters. (Fig. 2, step 202, 204, see ¶0030) 
in order to improve channel access efficiency  (¶0008) by using Channel Access Throttling technology. (¶0019)
Ji and Choi are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Choi with the technique of Channel Access Throttling in order to improve channel access efficiency. 

Regarding claim 16. Choi, Zhu and Seok teaches The apparatus of claim 12, but it does not teach 
wherein the first set of EDCA parameters provides an access priority to the shared radio frequency spectrum band selected from a group consisting of: a same access priority as a second set of EDCA parameters for a second access category based at least in part on the first traffic type and a 
However, Ji teaches 
wherein the first set of EDCA parameters provides an access priority to the shared radio frequency spectrum band selected from a group consisting of: a same access priority as a second set of EDCA parameters for a second access category based at least in part on the first traffic type and a determination that the frame is a single user (SU) frame, a higher access priority than the second set of EDCA parameters, and a lower access priority than the second set of EDCA parameters. (Fig. 2, step 202, 204, see ¶0030) 
in order to improve channel access efficiency  (¶0008) by using Channel Access Throttling technology. (¶0019)
Ji and Choi are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in SEOK with the technique of Channel Access Throttling in order to improve channel access efficiency. 

Regarding claim 27. Choi, Zhu and Seok teaches The apparatus of claim 23, but it does not teach 
wherein the first set of EDCA parameters provides an access priority to the shared radio frequency spectrum band selected from a group consisting of: a same access priority as a second set of EDCA parameters for a second access category based at least in part on the first traffic type and a determination that the frame is a SU frame, a higher access priority than the second set of EDCA parameters, and a lower access priority than the second set of EDCA parameters.
However, Ji teaches 

in order to improve channel access efficiency  (¶0008) by using Channel Access Throttling technology. (¶0019)
Ji and Choi are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Choi with the technique of Channel Access Throttling in order to improve channel access efficiency. 

Regarding claim 31. Choi, Zhu and Seok teaches The non-transitory computer-readable medium of claim 29, but it does not teach 
wherein the first set of EDCA parameters provides an access priority to the shared radio frequency spectrum band from a group consisting of: a same access priority as a second set of EDCA parameters for a second access category based at least in part on the first traffic type and a determination that the frame is a SU frame, a higher access priority than the second set of EDCA parameters, and a lower access priority than the second set of EDCA parameters.
However, Ji teaches 
wherein the first set of EDCA parameters provides an access priority to the shared radio frequency spectrum band selected from a group consisting of: a same access priority as a second set of EDCA parameters for a second access category based at least in part on the first traffic type and a 
in order to improve channel access efficiency  (¶0008) by using Channel Access Throttling technology. (¶0019)
Ji and Choi are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Choi with the technique of Channel Access Throttling in order to improve channel access efficiency. 

Claim(s) 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable by Choi and Zhu and SEOK as applied to claim 1, further in view of PARK; Jae Woo et al. US PGPUB 20130336251 A1. 
Regarding claim 6. Choi, Zhu and Seok teaches The method of claim 1, but it does not teach
inputting an identifier of the MU frame to an MU queue;  and identifying the first set of EDCA parameters as a set of EDCA parameters associated with the MU queue. 
However, PARK teaches 
inputting an identifier of the MU frame ([0059] In FIG. 4, a TxBD refers to a transmit buffer descriptor, and has information of a frame when transmitted.) to an MU queue ([0058] identifying an MPDU of each user included in an MU-PPDU. [0059] The TxBD belonging to queues of the respective users may be configured in the form of a linked list linked to users.); and 
identifying the first set of EDCA parameters  ([0049] Namely, in the EDCA, a channel access function including different parameters by ACs is independently performed and a channel is accessed through a process of handling a collision between ACs.) as a set of EDCA parameters associated with the MU queue. ([0054] FIG. 3 is a view illustrating a relationship between a queue and an EDCA function in a 
in order lower complexity of MU-MIMO implementation by using one MU queue with respect to a plurality of multiple users.  ([0018])
Park and Choi are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Choi with the technique of MU queue design in Park in order to lower complexity of MU-MIMO implementation. 

Regarding claim 17. Choi, Zhu and Seok teaches The apparatus of claim 12, but it does not teach 
an MU queue manager to input an identifier of the MU frame to an MU queue; and 
and wherein the contention parameter selector identifies the first set of EDCA parameters as a set of EDCA parameters associated with the MU queue.
However, Lee teaches 
an MU queue manager ([0017] The processor are configured to perform) to input an identifier of the MU frame ([0059] In FIG. 4, a TxBD refers to a transmit buffer descriptor, and has information of a frame when transmitted.) to an MU queue ([0058] identifying an MPDU of each user included in an MU-PPDU. [0059] The TxBD belonging to queues of the respective users may be configured in the form of a linked list linked to users.); and 
and wherein the contention parameter selector identifies the first set of EDCA parameters ([0049] Namely, in the EDCA, a channel access function including different parameters by ACs is independently performed and a channel is accessed through a process of handling a collision between ACs.) as a set of EDCA parameters associated with the MU queue. ([0054] FIG. 3 is a view illustrating a 
in order lower complexity of MU-MIMO implementation by using one MU queue with respect to a plurality of multiple users.  ([0018])
Park and Choi are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Choi with the technique of MU queue design in Park in order to lower complexity of MU-MIMO implementation. 

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable by Choi and Zhu and SEOK as applied to claim 1, further in view of LEE; Daewon et al. US PGPUB 20160345362 A1.

Regarding claim 8. Choi, Zhu, Seok and Lee teaches The method of claim 1, and Lee teaches wherein the first set of EDCA parameters is a linear function of a parameter from a group consisting of the first access category, and a number of the plurality of stations. (¶0028, An EDCA function (EDCAF) may be, or may refer to, a logical function in a QoS station or QoS AP that determines, using EDCA, when a frame in a transmit queue with the associated AC is permitted to be transmitted via the medium.)
Lee and Choi are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Choi with the technique of MU queue in Lee in order to improve performance in delivering user application data.


Lee and Choi are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Choi with the technique of MU queue in Lee in order to improve performance in delivering user application data.

Claim 9, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi and Zhu and SEOK as in claim 1 and 12, in view of BARRIAC; Gwendolyn Denise et al. US-PGPUB 20150063327 A1
Regarding claim 9. Choi, Zhu and Seok teaches 1The method of claim 1, but it does not teach further comprising: communicating with a neighboring AP to negotiate the first set of EDCA parameters.
However, Barriac teaches communicating with a neighboring AP to negotiate the first set of EDCA parameters. (¶0162, the AP may specify which EDCA/backoff/schedule parameters (e.g., arbitrary interframe space (AIFS), CWmin, CWmax, TXOP limit, CCA thresholds) the neighboring APs may use during the reserve time.) in order to reduce interference in a densely populated area (¶0007).
Choi and Barriac are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Choi with the technique of negotiating with neighboring AP in Barriac in order to reduce interference in a densely populated area.


	However, Barriac teaches 
an inter-AP MU contention coordinator to communicate with a neighboring AP to negotiate the first set of EDCA parameters. (¶0162, the AP may specify which EDCA/backoff/schedule parameters (e.g., arbitrary interframe space (AIFS), CWmin, CWmax, TXOP limit, CCA thresholds) the neighboring APs may use during the reserve time.) in order to reduce interference in a densely populated area (¶0007).
Choi and Barriac are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Choi with the technique of negotiating with neighboring AP in Barriac in order to reduce interference in a densely populated area.
Allowable Subject Matter
Claims 7 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHAOHUI YANG whose telephone number is (571)270-7527.  The examiner can normally be reached on 9 AM to 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZHAOHUI . YANG
Examiner
Art Unit 2468


/ZHAOHUI YANG/
Examiner, Art Unit 2468

/Mehmood B. Khan/Primary Examiner, Art Unit 2468